 



Exhibit 10.3
General Intellectual Property and Proprietary Rights (Other Than Trademark
Rights) License
Of The Test Drive Franchise
November 8, 2007
The following terms and conditions establish the agreement (the “License”)
between Infogrames Entertainment S.A. (“Licensee”) and Atari, Inc. (“Licensor”)
with respect to the Franchise (as defined below) until such time as superseded
by the long-form agreement with respect to the subject matter hereof that is
contemplated by the parties.

     
1. Franchise:
  “Franchise” collectively shall mean the series of interactive computer and
video games known as “Test Drive” and “Test Drive Unlimited” (including, but not
limited to, all written expressions of the Licensor-published retail and other
versions of such games, expansion packs, add-on products, and manuals,
including, without limitation, as the foregoing are set forth on Exhibit A
hereto (the Catalogue Titles”), subject to any license limitations or
restrictions thereon (which shall be handled in accordance with Section 7 of
this License), and all intellectual property and proprietary rights owned or
controlled by Licensor therein, including, without limitation, all programmers’
notes and development tools used to develop any such games, source code and
object code of such games, copyrights, moral rights, inventions, patents, patent
applications, trade secrets, design rights, domain names, logos, trademarks,
service marks, and trade names owned or controlled by Licensor, and specifically
including, but not limited to, those rights and elements (trademark
registrations and applications, copyright registrations and applications, and
domain names,) which are listed on Exhibit A1 hereto. Exhibit A includes
Exhibit A1 and Exhibit A2. Exhibit A1 includes all of the elements of the
Franchise that are owned or controlled by Licensor. All of the elements of the
Franchise not owned or controlled by Licensor are listed in Exhibit A2.
 
   
2. Licensed Products:
  The products set forth in Exhibit B hereto
 
   
3. Territory:
  Worldwide
 
   
4. Effective Date:
  November 8, 2007
 
   
5. Term:
  “Term” shall mean the seven (7) year period commencing on the Effective Date.
Licensee’s rights are exclusive during the Term. Upon the expiration or earlier
termination of the Term, Licensee shall have a non-exclusive, six (6) month
sell-off period. Notwithstanding the fact that Licensee’s rights are exclusive
during the Term, commencing on the sixth (6th) anniversary of the Effective
Date, Licensor may meet with third parties that desire to exploit Licensed
Products incorporating, based on, or otherwise derived from any element(s) of
the Franchise and grant such third parties licenses therein; provided that
Licensor shall not grant any such



--------------------------------------------------------------------------------



 



- 2 -

     
 
  third parties a right or license to publish, promote, market, advertise,
distribute, and otherwise exploit (other than the right to develop or
manufacture) Licensed Products incorporating, based on, or otherwise derived
from any element(s) of the Franchise prior to the expiration or earlier
termination of the Term. Notwithstanding the foregoing, commencing on the sixth
(6th) anniversary of the Effective Date, Licensor may take all other actions
necessary to be in a position to publish, promote, market, advertise,
distribute, and otherwise exploit the Franchise upon the expiration or earlier
termination of the Term provided that all such actions must be conducted on a
confidential, non-public basis and kept out of the public domain.
 
   
6. Nature of license:
  Exclusive
 
   
7. License
  Subject to receipt by Licensor of the Royalty Advance described below, and
subject to the exceptions and restrictions expressly set forth in this License,
Licensor hereby grants to Licensee the exclusive (even as to Licensor) right and
license, under Licensor’s intellectual and proprietary rights other than
Licensor’s trademark rights, to create, develop, produce, publish, promote,
market, advertise, manufacture, distribute, and otherwise exploit, during the
Term, Licensed Products incorporating, based on, or otherwise derived from any
element(s) of the Franchise. With respect to any third-party properties included
in games or otherwise that are part of the Franchise (including, by way of
illustration but not limited to, vehicle names and likenesses, music, actor name
and likenesses, and third party software tools) that are listed on Exhibit A2,
Licensee acknowledges that such properties are not part of the license grant
hereunder. Licensor shall transfer or sublicense all licenses executed with such
third parties which are transferable or sublicensable provided that any such
transfer or sublicense does not impair Licensor’s ability to publish any of the
Catalog Titles. However, Licensor shall not object to or prevent Licensee from
licensing such materials from any such third parties (including, but not limited
to, the waiving of exclusivity rights, if any) and shall, at Licensee’s request,
offer reasonable assistance in facilitating any such third party licensing
(including, but not limited to, offering introductions, contacts, and copies of
third party contracts where not prohibited by confidentiality provisions).
Additionally, Licensor shall provide a copy of any other documentation,
including, but not limited to, relevant correspondences and file memorandums,
bills, notices of breaches, disputes, that are material to the License in order
to inform Licensee of the status of such contractual relationships between
Licensor and such third parties.
 
   
 
  The parties agree that the rights granted to Licensee hereunder, including,
without limitation, those rights granted in this Section 7, are rights in
“intellectual property” within the scope of Section 101 (or its successors) of
the United States Bankruptcy Code (“Bankruptcy Code”). Licensee shall have the
rights set forth herein



--------------------------------------------------------------------------------



 



- 3 -

     
 
  with respect to the Franchise when and as developed or created. In addition,
Licensee, as a licensee of intellectual property rights hereunder, shall have
and may fully exercise all rights available to a licensee under the Bankruptcy
Code, including, without limitation, under Section 365(n) or its successors. In
the event of a case under the Bankruptcy Code involving Licensor, Licensee shall
have the right to obtain (and Licensor or any trustee for Licensor or its assets
shall, at Licensee’s written request, deliver to Licensee ) a copy of all
embodiments (including, without limitation, any work in progress) of any
intellectual property rights granted hereunder, including, without limitation,
embodiments of the Franchise or any other intellectual property necessary or
desirable for Licensee to use or exploit the Franchise or any Licensed Product
or to exercise its rights hereunder.
 
   
 
  The Licensed Products created by or on behalf of Licensee or its sublicensees
shall include a proper trademark and/or copyright notices indicating Licensor’s
ownership in the elements and rights licensed to Licensee under this License and
contained in any such Licensed Products in a form to be provided by Licensor,
provided that the failure to include any such notice shall not be deemed to be a
material breach of this License by Licensee where Licensee’s endeavors to
promptly and prospectively correct such error.
 
   
 
  No later than five (5) days after the Effective Date, Licensor shall deliver
or otherwise make available to Licensee all of the items set forth on Exhibit D
and Exhibit D1 hereto.
 
   
8. Reserved Rights:
  Except for the Licensed Products created by or on behalf of Licensee, Licensor
hereby reserves the sole and exclusive ownership of the Franchise. Subject to
the distribution agreement referenced below in Section 15 and notwithstanding
the exclusive license grant described in Section 7, Licensor reserves the
exclusive right to continue to distribute during the Term all of the Catalog
Titles released prior to the Effective Date. This license is also subject to the
existing licenses specified in Exhibit C hereto and to existing licenses
relating to the Franchise granted by Licensee or its affiliates (other than
Licensor and Licensor’s subsidiaries). All rights not expressly granted in this
License are reserved by Licensor. As between Licensor and Licensee, Licensee
shall be sole and exclusive owner of the Licensed Products created by or on
behalf of Licensee excluding those elements or rights contained therein that are
(x) in a Catalog Title and owned by Licensor or a third party or (y) set forth
in Exhibit A. Except for Licensee’s ownership of the Licensed Products created
by or on behalf of Licensee: (a) nothing contained in this License shall be
construed as an assignment or grant to Licensee of any ownership right in or to
the Franchise, or any other right, title, or interest in or to the Franchise,
except as expressly set forth herein; (b) all uses of the Franchise shall inure
to the benefit of Licensor; and (c) Licensee recognizes the value of the good
will associated with the Franchise and acknowledges that the Franchise,



--------------------------------------------------------------------------------



 



- 4 -

     
 
  and all rights therein and the good will pertaining thereto, belong
exclusively to Licensor.  
9. Wireless Platform
  Notwithstanding the license grant described in Section 7 above, Licensee’s
right with respect to Licensed Products playable on wireless devices, including,
but not limited to, personal digital assistants and mobile, cell and satellite
phones (the “Wireless Platform”) is limited, during the two (2) year period
following the Effective Date, to the right to sublicense such right to an
appropriate and qualified third party wireless game publisher on reasonable
market terms. Licensee shall enter into such sublicense and cause the first
Wireless Platform Licensed Product to be released in all major markets (i.e.,
United States and the major countries of the European Union) not later than six
months after release of TDU2 (as hereinafter defined). Failure by Licensee to
timely satisfy this commitment shall result in a reversion to Licensor of all
rights with respect to Licensed Products on the Wireless Platform.
 
   
 
  After the expiration of the two year period commencing on the Effective Date,
Licensee may, with respect to Licensed Products playable on the Wireless
Platform, either sublicense its right to an appropriate and qualified third
party wireless game publisher on reasonable market terms and with no obligation
as to the markets of release, or publish itself, or together with an appropriate
and qualified third party partner, such Licensed Products.
 
   
10. Advance Royalty:
  Licensee shall pay to Licensor a non-refundable fully recoupable advance
against Royalties otherwise payable hereunder in the amount of One Million
Dollars (USD) ($1,000,000.00) (the “Advance Royalty”). The Advance Royalty shall
be paid to Licensor within 5 (five) business days after signature of this
License. The Advance Royalty shall accrue interest at a yearly rate of fifteen
percent (15%) throughout the Term (the Advance Royalty, as increased by
interest, compounded annually, the “Cumulative Advance Amount”). The Cumulative
Advance Amount shall be fully recoupable by Licensee from Royalties earned by
and otherwise due to Licensor as per this License. Notwithstanding anything to
the contrary set forth herein, the Licensor shall be required to repay any
unrecouped portion of the Cumulative Advance Payment as part of the Liquidated
Damages (as such term is defined in Section 20).
 
   
11. Royalties:
  Licensee shall pay Licensor a base royalty rate of 1.8% of Net Revenue
actually received by Licensee from the sale of the Licensed Products created by
or on behalf of Licensee.
 
   
 
  Notwithstanding the foregoing, Licensee shall pay to Licensor, in lieu of the
foregoing royalties, a royalty on Net Revenue actually received by Licensee from
the exploitation of Licensed Products on the Wireless Platform created by or on
behalf of its sublicensees in the amount of ten percent (10%) of Net Revenue.



--------------------------------------------------------------------------------



 



- 5 -

     
12. Net Revenue:
  All revenue received in connection with Licensed Products created by or on
behalf of Licensee or its sublicensees less: (a) Chargebacks (as defined below)
incurred by Licensee; (b) freight, taxes, insurance, duties, customs and
brokerage fees incurred by Licensee; and (c) in the case of sublicenseing,
agency fees, IP registration and protection and enforcement costs. “Chargebacks”
are defined as price protections, returns, co-op, MDF and other customary
deductions and discounts, taken or granted by Licensee to its customers
specifically in connection with Licensed Products created by or on behalf of
Licensee or its sublicensees, plus, except with respect to sublicensing revenue,
an additional three percent (3%) of gross receipts deducted in order to reflect
retailer-level deductions taken for early payment, volume discounts, and similar
items, but excluding marketing expenses.
 
   
13. Performance Clause:
  (A) Release Commitment. Licensee shall develop (and/or have developed) and
commercially release (and/or have commercially released) in all major markets
(i.e., United States and the major countries of the European Union): (i) one (1)
interactive software game based on the Franchise (“TDU2”) for at least one Major
Platform (as defined below) and the PC Platform within twenty (20) months of the
Effective Date; and (ii) at least one additional interactive software game based
on the Franchise (“TDU3”) for at least one Major Platform and the PC Platform
within 60 months of the Effective Date. A “Major Platform” shall mean Xbox 360,
PS3, Wii, or the successors to any of the foregoing. Each of the two
(2) above-mentioned interactive software games satisfying the minimum commitment
must be a new stand-alone game and not a port, expansion pack or episodic
content.
 
   
 
  (B) Distribution Commitment. Licensee shall make and maintain commercially
reasonable arrangements for the manufacture, distribution, sale and timely
delivery of sufficient quantities of each Licensed Product to distributors and
retailers in all major markets (i.e., United States and the major countries of
the European Union) to meet the demands of the marketplace, and its obligations
to distributors and retailers consistent with commercially sound business
practices.  
14. Premiums
  No license is granted for the manufacture, sale or distribution of Licensed
Products whose purpose is to be used exclusively as promotional items, in
“advergaming,” or as “Premiums,” meaning any Licensed Products used exclusively
for the purposes of increasing the sale of another item; promoting or
publicizing any product or service; fundraising or as giveaways to motivate a
sales force, merchant, consumer or any other person to perform a specific act;
or acting as a tie-in.



--------------------------------------------------------------------------------



 



- 6 -

     
15. Distribution of Catalog Titles:
  For the duration of the present License, Licensor hereby grants to Licensee
the exclusive right to distribute throughout the Territory (excluding the US,
Canada, Mexico and their possessions) all the Catalog Titles. The terms and
conditions of such distribution by Licensee will be the same as the existing
ones in the distribution agreement dated December 16, 1999 between Licensee and
Licensor (the “Distribution Agreement”). Nothing in this License shall affect
the rights and obligations of Licensor and Licensee under the Distribution
Agreement, the terms of which shall remain in full force and effect.
 
   
16. Warranties:
  Licensor warrants and represents that:  
 
  - it has power and authority to enter into this License and that it has not
entered and shall not enter into any other agreement that restricts or impairs,
or could restrict or impair its ability to carry out in whole or in part the
provisions of this License and the rights granted herein;  
 
  - it is the sole and unconditional owner of all right, title and interest in
and to those elements and rights of the Franchise listed on Exhibit A1;  
 
  - except as otherwise expressly set forth on Exhibit A2, it was granted all
the exploitation rights necessary to use those elements and rights of the
Franchise in the manner in which the Franchise was exploited (other than by
Licensee or Eden Studios) immediately prior to the Effective Date and has the
authority to make the grant specified in Section 7 hereof;  
 
  - except as otherwise expressly set forth on Exhibit A2, it has obtained all
the necessary consents to make the grant of rights covered by this License
including, without limitation, from any persons performing services or granting
rights in connection with the Franchise and that Licensee shall not be
responsible for any report, charge, fee, royalty or any other payment to any
person or entity in connection with the exploitation of the rights granted
hereunder;  
 
  - the granting of the rights granted hereunder does not and will not violate
or otherwise constitute a material breach of the terms and conditions of any
other agreement entered into by Licensor that has not otherwise been waived;  
 
  - to Licensor’s Knowledge (as hereinafter defined), other than as set forth on
Exhibit A1, there are no current or threatened claims, lawsuits, proceedings
and/or other judicial or government actions anywhere in the world concerning the
scope, validity, enforceability, ownership, infringement, misappropriation, use
or misuse of any of the rights and/or licenses granted to Licensee under this
License. “Licensor’s Knowledge” means the actual knowledge of Licensor after
reasonable inquiry of the employees of Licensor at the level of vice president
or higher, including, without limitation, Licensor’s officers;  
 
  - the exercise by Licensee or any of its affiliates, subsidiaries, directors,
representatives, employees and agents of the rights granted hereunder does not
and shall not infringe, misappropriate or otherwise violate any third party’s
intellectual property or proprietary rights;



--------------------------------------------------------------------------------



 



- 7 -

     
 
  - it shall not act, nor cause any third party to act, in such manner as to
disturb or interrupt, directly or indirectly, the quiet enjoyment by Licensee of
the rights granted in this License;  
 
  - the information set forth on Exhibit A1 (other than those elements owned or
controlled as of the date hereof by Licensee or Eden Studios) and Exhibit C
(other than those existing licenses relating to the Franchise granted by
Licensee or its affiliates (other than Licensor and Licensor’s subsidiaries)) is
complete and accurate in all material respects;  
 
  - to Licensor’s Knowledge, the information set forth on Exhibit A2 (other than
those elements owned as of the date hereof by Licensee or its affiliates (other
than Licensor or Licensor’s subsidiaries)) and Exhibit D1 is complete and
accurate in all material respects;  
 
  - Licensor has paid all advances, royalties and other sums due to any third
party pursuant to any agreement that Licensor is transferring to Licensee in
accordance with the above provisions of Section 7;  
 
  - it shall indemnify and hold harmless Licensee, its affiliates, subsidiaries,
assignees, directors, representatives, employees and agents, from and against
any claim(s) of any third party whatsoever arising from a breach or alleged
breach of any of Licensor’s representations or warranties hereunder; and  
 
  - it shall, at its own expense, proceed with the filings with the appropriate
governmental bodies and bear the costs of registration and renewals of
protection of the trademarks and copyrights included in the Franchise in such
territories where any such trademarks and copyrights are registered (or where an
application has been filed for such trademarks and copyrights) by Licensor as of
the Effective Date.  
 
  Licensee represents and warrants that:  
 
  - it has power and authority to enter into this License and that it has not
entered and shall not enter into any other agreement that restricts or impairs,
or could restrict or impair its ability to carry out in whole or in part the
provisions of this License and the rights granted herein;  
 
  - it shall not infringe or misappropriate Licensor’s intellectual property or
proprietary rights in the Franchise or knowingly aid or abet anyone else in
doing so;  
 
  - it shall defend, indemnify and hold harmless Licensor, its affiliates,
subsidiaries, assignees, directors, representatives, employees and agents, from
and against any claim(s) of any third party whatsoever arising from (i) a breach
or alleged breach of any of Licensee’s representations or warranties hereunder;
or (ii) infringement of such third-party’s intellectual property rights arising
from any Licensed Product created by or on behalf of Licensee or any advertising
or promotional materials used by Licensee in connection therewith (except to the
extent that such infringement arises from any of those elements or rights of the
Franchise listed on Exhibit A1 or any part of any such elements); or
(iii) failure by Licensee to comply with any applicable law or regulation in the
exercise by Licensee of the rights granted hereunder.



--------------------------------------------------------------------------------



 



- 8 -

     
 
  The representations and warranties of Licensor and Licensee shall survive any
termination or expiration of this License.
 
   
17. Reporting; Reserve, Payment:
  Licensee shall provide a detailed statement of royalties and shall pay to
Licensor all Royalties due within forty-five (45) days after the end of each
calendar quarter during the Term. Licensee may establish a Reserve Basket but in
no event shall the Reserve Basket exceed Twenty five Percent (25%) of the
Royalty otherwise due to Licensor during each calendar quarter. Reserves shall
be withheld every quarter and liquidated within the next 2 (two) subsequent
calendar quarters. Licensor shall upon reasonable notice to Licensee, and in any
event not less than thirty (30) days notice, have all customary audit rights,
including, but not limited to, the right to access all records relating to the
calculation of Royalties hereunder, at Licensee’s headquarters at any reasonable
time during or within two years of the conclusion of the Term.
 
   
18. Governing law and venue:
  Any controversy of claim arising out of or relating to the construction or
applications of any term, provision, or condition of this License shall comply
with and be governed in accordance with the laws of the state of New York as
applicable to contracts made and performed entirely within the state of New York
and shall be settled by final and binding arbitration, in New York, New York,
under the Commercial Arbitration Rules of the American Arbitration Association.
The number of arbitrators shall be one. The cost of arbitration shall be borne
by the losing party or in such proportion as the arbitrator shall decide.
Judgment on the award rendered by the arbitrator may be entered in any court in
the world having jurisdiction.
 
   
19. Confidentiality:
  Each party acknowledges that Confidential Information (as defined below) may
be disclosed to the other party during the course of this License. Each party
agrees that it will take reasonable steps, at least substantially equivalent to
the steps it takes to protect its own proprietary information, during the term
of the License, and for a period of three years following expiration or
termination of the License, to prevent the duplication or disclosure of
Confidential Information of the other party, other than by or to its employees
or agents who must have access to such Confidential Information to perform such
party’s obligations hereunder and/or to exploit such party’s rights granted to
it hereunder, who will each agree to comply with this section.
 
   
 
  “Confidential Information” means any information relating to or disclosed in
the course of negotiating and implementing the License, which is, or should be
reasonably understood to be, confidential or proprietary to the disclosing
party, including, but not limited to, the content of negotiations between the
parties, the material terms of the License, information about source code,
product designs, sales, cost and other unpublished financial information,
product and business plans, projections and marketing data. “Confidential
Information”



--------------------------------------------------------------------------------



 



- 9 -

     
 
  shall not include information (a) already lawfully known to or independently
developed by the receiving party, (b) disclosed in published materials,
(c) generally known to the public, (d) lawfully obtained from any third party
not bound by a confidentiality obligation to the disclosing party or (e)
required or reasonably advised to be disclosed by law.  
20. License Termination:
  In the event that Licensee (i) fails to timely satisfy the release commitments
set forth in Section 13(A) of this License; or (ii) fails to make timely payment
of the Advance Royalty to Licensor as set forth in Section 10 of this License;
or (iii) fails to pay Royalties to Licensor on a timely basis as set forth in
Section 17 of this License; and any such breach set forth in the immediately
preceding clauses (i), (ii) and/or (iii) is not cured within thirty (30) days of
the receipt by Licensee of written notice thereof, then the Licensor shall have
the right to terminate this License, in whole or in part, immediately upon a
second written notice to the Licensee, in addition to any other rights or
remedies Licensor may have. In the event that Licensor materially breaches this
License, and such breach is not cured within thirty (30) days of the receipt by
Licensor of written notice thereof, then Licensee shall have the right to
terminate this License, in whole or in part, immediately upon a second written
notice to Licensor, in addition to any other rights or remedies Licensee may
have.
 
   

  Upon Licensee’s termination of the License in accordance with the immediately
preceding paragraph, or in the event Licensee loses the benefit of the license
granted hereunder or such license is otherwise terminated for any reason other
than for the reasons in clauses (i), (ii) and/or (iii) set forth in the
immediately preceding paragraph, the Licensor and Licensee agree to the
following liquidated damages which Licensor shall pay to Licensee. The
liquidated damages will be the sum of (a) the Cumulative Advance Amount then
outstanding which has not been recouped by Licensee in accordance with
Section 10, (b) all costs and expenses incurred by Licensee, including, but not
limited to, research and development costs, in connection with the development
of TDU2 and TDU3 which has not been amortized by Licensee, and (c) any indemnity
which Licensee shall be entitled to under Section 16 (collectively, the
“Liquidated Damages”). Licensee and Licensor acknowledge that the Liquidated
Damages are reasonable under the circumstances existing on the Effective Date
and reasonably approximate the amount of damages that would be sustained by
Licensee as a consequence of Licensor’s material breach of this License and that
it is impracticable or extremely difficult to determine the actual damages that
would be sustained by Licensee as a result of Licensor’s material breach. The
Liquidated Damage amounts provided for herein are not intended to constitute a
forfeiture or penalty, but are instead intended to reflect Licensor’s and
Licensee’s best estimate of Licensee’s actual damages.



--------------------------------------------------------------------------------



 



- 10 -

     
 
  The terms and conditions of the following Sections will survive Licensor’s
termination of this License or the rejection of the License in a Licensor
bankruptcy case under the Bankruptcy Code:
 
  Sections 16, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29 and 30. In
addition, the termination or expiration of this Agreement shall not relieve
either party of any liability that accrued prior to such termination or
expiration.  
21. Grant of Security Interest:
  As security for the payment and performance of Licensor’s obligations under
the License, including, but not limited to, the payment of the Liquidated
Damages (collectively, the “Licensor Obligations”), Licensor has granted
Licensee a second priority security interest in accordance with the terms and
conditions of the Trademark License of Test Drive Franchise between Licensor and
Licensee of even date herewith.
 
   
22. Limitation of Liability:
  EXCEPT TO THE EXTENT (i) THAT A PARTY IS OBLIGATED TO INDEMNIFY THE OTHER
PARTY FOR THIRD PARTY CLAIMS OF INTELLECTUAL PROPERTY INFRINGEMENT OR
MISAPPROPRIATION, OR (ii) LICENSOR IS OBLIGATED FOR LIQUIDATED DAMAGES (AS SUCH
TERM IS DEFINED IN SECTION 20), IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER FOR INCIDENTAL, SPECIAL OR CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND,
OR FOR THE LOSS OF ANTICIPATED PROFITS, EVEN IF NOTIFIED OF THE POSSIBILITY OF
SUCH DAMAGES AND REGARDLESS OF WHETHER ANY REMEDY SET FORTH HEREIN FAILS OF ITS
ESSENTIAL PURPOSE.
 
   
23. Entire Agreement:
  This License constitutes the entire agreement between the parties with respect
to the subject matter hereof. Any modification of this License must be in
writing and signed by both parties hereto.
 
   
24. Assignment & Sublicensing:
  Licensee shall not assign any or all of the rights granted hereunder without
the written approval of Licensor (which approval Licensor shall not unreasonably
withhold, delay or condition), except that Licensee may, upon written notice to
Licensor, assign or sublicense its rights and duties under this Agreement to any
corporate entity that controls, is controlled by or is under the common control
of Licensee. Except as set forth above, Licensee shall not have the right to
sublicense all or any of the rights granted hereunder without the written
approval of Licensor (which approval Licensor shall not unreasonably withhold,
delay or condition), except that (a) Licensee shall have the right to sublicense
the right to publish and distribute the Licensed Products on the Wireless
Platform as set forth in Section 9 and (b) Licensee may grant third parties the
right to exercise the rights granted to Licensee hereunder for the development,
manufacturing, distribution, publishing, advertising, marketing and/or sale of
the Licensed Products; provided, however,



--------------------------------------------------------------------------------



 



- 11 -

     
 
  if any such grant constitutes a de facto assignment, Licensee must obtain
Licensor’s approval of such grant in accordance with the foregoing provisions of
this Section; provided further that Licensee shall not grant any sublicenses to
any third party to develop Licensed Products based on the Franchise for such
third party’s benefit as publisher; and provided further that Licensee shall not
be relieved of its responsibility hereunder and any such third party shall be
bound by the terms of this License in performing its obligations. Any assignment
or sublicense by Licensee hereunder shall not relieve Licensee of its
obligations to Licensor. This License shall be binding upon and shall inure to
the benefit of the respective successors and assigns of each party.
 
   
25. Binding Agreement:
  The present License is intended to create a legally binding relationship
between the parties.
 
   
26. Interpretation:
  Section headings are included in this License solely for convenience and are
not intended to affect interpretation of any provision of this License.
 
   
27. Waiver, Remedies:
  No waiver by any party of any term or condition of this License shall be
construed to be a waiver of such term or condition in the future, or of any
preceding or subsequent breach of the same or any other term or condition of
this License or any other agreement, nor shall any such waiver be binding unless
written. All remedies, rights, undertakings, obligations and agreements
contained in this License shall be cumulative, and none of them shall be in
limitation of any other remedy, right, undertaking, obligation or agreement of
any party to this License.
 
   
28. Severability:
  Any provision of this License that is found by a court of competent
jurisdiction to be void, invalid or unenforceable shall be curtailed and limited
only to the extent necessary to bring such provision within the requirements of
the law, and such finding and curtailment shall not affect the validity or
enforceability of any other provision of this License.  
29. Revival and Reinstatement of the Licensor Obligations:
  If the incurrence or payment of Licensor Obligations by the Licensor or the
transfer to the Licensee of any property should for any reason subsequently be
declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (collectively, a “Voidable Transfer”), and if
the Licensee is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Licensee
is required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Licensee related



--------------------------------------------------------------------------------



 



- 12 -

     
 
  thereto, the liability of the Licensor and the grant of security under the
Trademark License of Test Drive Franchise between Licensor and Licensee of even
date herewith, automatically shall be revived, reinstated, and restored and
shall exist as though such Voidable Transfer had never been made.
 
   
30. Notices:
  All notices, statements and other documents, and all approvals or consents
that any party is required or desires to give to any other party, shall be given
in writing and shall be served in person, by express mail, by certified mail, by
overnight delivery, or by facsimile at the respective addresses set forth below,
or at such other addresses as may be designated by such party.
 
   
 
  If to Licensor
 
   
 
       Atari, Inc.
 
       417 Fifth Avenue
 
       New York, New York 10016
 
       Attention: Legal Affairs
 
       Fax: 212.726.4214
 
   
 
  With a copy to:
 
   
 
       Milbank, Tweed, Hadley & McCloy LLP
 
       1 Chase Manhattan Plaza
 
       New York, New York 10005
 
       Attention: Thomas C. Janson
 
   
 
       Facsimile: (212) 530-5219  
 
  If to Licensee
 
   
 
        Infogrames Entertainment SA
 
       1 Place Verrazzano
 
       69252 Lyon Cedex 09
 
       France
 
       Attention: Legal Affairs
 
   
 
       Fax: +33 (0)4 37 64 30 95
 
   
 
  With a copies to:
 
   
 
        VEIL JOURDE
 
       38, Rue de Lisbonne
 
       75008 Paris
 
       France
 
       Attention: Emmanuel Rosenfeld



--------------------------------------------------------------------------------



 



- 13 -

     
 
       Fax: +33 (0)1 53 53 94 94
 
        
 
  and
 
        
 
       Morrison & Foerster LLP
 
       1290 Avenue of the Americas
 
       New York, New York 10104-0050
 
       United States
 
       Attention: Michael B. Miller
 
        
 
       Fax: (212) 468-7900
 
        
 
  Delivery shall be deemed conclusively made (i) at the time of service, if
personally served, (ii) five days after deposit in the United States mail,
properly addressed and postage prepaid, if delivered by express mail or
certified mail, (iii) upon confirmation of delivery by the private overnight
deliverer, if served by overnight delivery, and (iv) at the time of electronic
transmission (with successful transmission confirmation), provided a copy is
mailed within 24 hours after such transmission.

[The Next Page Is The Signature Page]



--------------------------------------------------------------------------------



 



- 14 -

AGREED TO AND ACCEPTED:

                  ATARI, INC.       INFOGRAMES ENTERTAINMENT S.A.
 
               
By:
  /s/ Curtis G. Solsvig       By:   /s/ Patrick Leleu
 
               
Name:
          Name:   Leleu Patrick
 
               
Title:
          Title:   CEO
 
               

